Citation Nr: 1434706	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial schedular disability rating for degenerative disc disease of the cervical spine (cervical spine disability), evaluated at 10 percent disabling from August 5, 2008, and 20 percent disabling from January 16, 2013. 

2.  Entitlement to an increased initial schedular disability rating for posttraumatic stress disorder (PTSD), evaluated at 50 percent disabling from December 2008, and 70 percent disabling from September 9, 2010. 

REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1973, September 2005 to July 2007, and from June 2008 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection service connection for PTSD with a temporary evaluation of 100 percent assigned from August 5, 2008 and an evaluation of 50 percent assigned from December 1, 2008 and granted service connection for degenerative disc disease of the cervical spine with an evaluation of 10 percent effective August 5, 2008.  

In an October 2012 rating decision, the evaluation for the Veteran's PTSD was increased to 70 percent effective September 9, 2010; an evaluation of 100 percent was assigned due to hospitalization for over 21 days effective January 26, 2012; and an evaluation of 70 percent was reassigned from April 1, 2012.  

In a February 2014 rating decision, the evaluation for the Veteran's PTSD was assigned a temporary evaluation of 100 percent effective February 12, 2013 due to hospitalization for over 21 days and an evaluation of 70 percent was assigned effective April 1, 2013.  In the February 2014 rating decision, the evaluation of the Veteran's degenerative disc disease of the cervical spine was increased to 20 percent effective January 16, 2013.

The issue of entitlement to service connection for cervical radiculopathy of the left upper extremity was previously on appeal.  However, in an October 2012 rating decision, the RO granted service connection.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) as of April 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that prior to August 24, 2010, his cervical spine disability was not productive of forward flexion of the cervical spine 30 degrees or less, combined range of motion of the cervical spine not greater than 170 degrees, favorable or unfavorable ankylosis of the entire cervical spine, or incapacitating episodes of intervertebral disc syndrome.

2.  Since August 24, 2010, the Veteran's cervical spine disability has been productive of combined range of motion of the cervical spine not greater than 170 degrees; forward flexion of the cervical spine is not shown to be 15 degrees or less, nor is there favorable or unfavorable ankylosis of the entire cervical spine, or incapacitating episodes of intervertebral disc syndrome.

4.  Prior to September 9, 2010, excluding periods of hospitalization, the disability picture resulting from the Veteran's PTSD did not approximate occupational and social impairment with deficiencies in most areas.

5.  From September 9, 2010 to February 12, 2013, excluding periods of hospitalization, the disability picture resulting from the Veteran's PTSD did not approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2010, the criteria for a disability rating in excess of 10 percent for cervical spine disability were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2013).

2.  Since August 24, 2010, the criteria for a 20 percent disability rating for cervical spine disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2013).

3.  Prior to September 9, 2010, the criteria for an initial schedular rating higher than 50 percent for PTSD, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

5.  From September 9, 2010 to February 12, 2013, the criteria for an initial schedular rating higher than 70 percent for PTSD, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claims for increased ratings for PTSD and a cervical spine disability arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claims were for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with a VA examinations of his cervical spine in December 2008, October 2010, and January 2013 and VA examinations of his PTSD in December 2008, September 2010, and January 2013.  The examination reports have been associated with the claims file.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.


II. Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 


A. Cervical Spine Disability

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013).

Under the General Rating Formula, a 10 percent rating is warranted for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

The Veteran seeks an increased disability evaluation for cervical spine disability, rated 10 percent disabling effective August 5, 2008 and 20 percent disabling effective January 16, 2013.  There is a separate disability rating of 20 percent in effect for cervical radiculopathy of the left upper extremity, which aspect of the disability is not on appeal.  


(i) Prior to August 24, 2010

After a careful review of the record, the Board finds that, prior to August 24, 2010, the Veteran's cervical spine disability warrants no more than a 10 percent rating.  

At the December 2008 VA examination of the cervical spine, the Veteran reported pain in the neck posteriorly felt as "tightness" that occurred when he turned his head to the right or the left.  The Veteran reported that his occupation as a certified nursing aide caused increased posterior neck pain as his responsibilities required picking residents up for transferring and this causes flare-up with pain.  In terms of activities of daily living, he limited his activities to trying to minimize turning his head as well as avoid lifting more than 50 pounds.  He reported flare ups of the neck pain with change of weather.  He reported no incapacitating episodes of neck pain in the prior 12 month period.

The Veteran's range of motion study showed forward flexion of the cervical spine to 35 degrees.  At 25 degrees the Veteran began to experience tightness in the neck, but he was able to forward flex to 35 degrees.  At 35 degrees, the Veteran had pain and was unable to further forward flex.  Extension of the cervical spine was 35 degrees, right lateral rotation was 25 degrees, left lateral rotation was 45 degrees, right and left lateral flexion were each 20 degrees.  After repetitive use times three, neck flexion was 50 degrees, extension was 30 degrees, right lateral rotation was 25 degrees, left lateral rotation was 50 degrees, and right and left lateral flexion were unchanged.  The neurological examination showed reflexes were two plus bilaterally, there was no muscle weakness in the upper or lower extremities, and no sensory impairment.  The range of motion that was decreased after repetitive use in the neck was limited by pain and not by fatigue, weakness or lack of endurance.

VA treatment records from October 2008 forward note spinal stenosis and neck pain with an October 2008 VA treatment record revealing decreased range of motion and decreased strength.  However, subsequent VA treatment records in October 2008, July 2010, and August 2010 noted normal range of motion of the cervical spine.

Since even considering the effects of pain and weakness, the evidence on file does not show symptoms productive of forward flexion of the cervical spine 30 degrees or less, combined range of motion of the cervical spine is greater than 170 degrees, and there is no ankyloses, or incapacitating episodes, a disability rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

(ii)  Since August 24, 2010

After a careful review of the record, the Board finds that, since August 24, 2010, the Veteran's low back disability warrants a 20 percent rating.  In this regard, an August 24, 2010 VA treatment record showed active cervical spine range of motion as follows: forward flexion of 20 degrees, extension of 15 degrees, right lateral rotation of 18 degrees, left lateral rotation of 28 degrees, and right and left side bending of 20 degrees in each direction.  

At the VA examination on October 18, 2010, the Veteran reported constant tightness in the left side of the posterior neck.  He reported increased tightness when he turned his head to the right in this posterior area.  He reported taking Tramadol, 50 mg daily, for his left shoulder, which was also helpful for his neck.  He also reported using a TENS unit for his left shoulder condition which is also helpful to the adjacent muscle pain in his neck and the left posterior aspect of the neck.  He reported no radiation of pain to the right or left upper extremity, but that he experienced intermittent shock-types of pins and needles feeling extending down the ulnar aspect of the left upper extremity.  The Veteran was able to do all of the activities of his occupation, except for lifting a patient that weighs more than 50 pounds.  In terms of daily living, the Veteran noted pain with turning his head to the right or left and flare ups of the neck tightness with cold weather.  He reported no incapacitating episodes of neck pain in the previous 12 months.

On physical examination, there was tenderness to palpitation over the left posterior cervical muscles.  There was no palpable cervical muscle spasm.  Range of motion showed forward flexion of 40 degrees, extension of 30 degrees, right lateral rotation of 15 degrees, left lateral rotation of 30 degrees, and right and left lateral flexion of 20 degrees in each direction.  Combined range of motion is 155.  After repetitive use times three, forward flexion and extension were unchanged, right lateral rotation was increased to 20 degrees, left lateral rotation was increased to 40 degrees, right lateral flexion was decreased to 15 degrees, and left lateral flexion was unchanged.  Combined range of motion after repetition was 165.  The range of motion which decreased after repetitive use times three was decreased because of pain, not because of fatigue, weakness or lack of endurance.  Neurological examination showed 5/5 strength in both upper and lower extremities and no sensory impairment.

At the January 2013 VA examination of the cervical spine, the Veteran reported that the pain was getting worse.  He reported that he stopped working in December 2012.  He reported having two to three flare ups per month lasting for four to five hours, which decrease with medication and rest and no hospitalizations.  He also reported that he was on bed rest.  Range of motion showed forward flexion to 40 degrees with pain at 30 degrees, extension to 40 degrees with pain at 30 degrees, right flexion to 30 degrees with pain at 20 degrees, left flexion to 30 degrees with pain at 20 degrees, right rotation to 20 degrees with pain at 10 degrees, and left rotation to 40 degrees with pain at 30 degrees.  After three repetitions, forward flexion pain began at 20 degrees, extension pain began at 20 degrees, right flexion pain began at 20 degrees, left flexion pain began at 10 degrees, right rotation pain began at 10 degrees, and left rotation pain began at 20 degrees.  The limitation of range of motion was because of pain; there was no effect on limitation by atrophy, strength, endurance or coordination.

Physical examination showed moderate tenderness from C6-T1, with muscle spasm.  Muscle strength of the neck was not tested because of pain.  There was radiculopathy in the left upper extremity, but bowel and bladder functions were normal.  The examiner determined the Veteran could not carry more than 20 pounds with his left hand, could not drive, and could not move his neck in different directions too often.

After review of this evidence regarding the Veteran's cervical symptomatology, a rating of 20 percent is warranted as of August 24, 2010.  A rating in excess of 20 percent is not warranted because the evidence does not show symptoms productive of forward flexion of the cervical spine 15 degrees or less, favorable or unfavorable ankylosis, or incapacitating episodes of intervertebral disc syndrome, so as to warrant a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995). 





B.  PTSD

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Further, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

During periods in which the Veteran was hospitalized for over 21 days due to treatment for PTSD, the Veteran was assigned evaluations of 100 percent in accordance with 38 C.F.R. § 4.29.  These periods of hospitalization occurred from August 5, 2008 to November 30, 2008; January 26, 2012 to March 31, 2012; and February 12, 2013 to March 31, 2013.  These periods of time during which 100 percent disability evaluation was assigned will be excluded from the analysis below, which addresses the Veteran's disability ratings during the periods in which he was not receiving 100 percent disability evaluation.


(i) Prior to September 9, 2010

The record does not show that the Veteran had occupational and social impairment with deficiencies in most areas prior to September 9, 2010 as is required for a 70 percent evaluation.

At his December 2008 VA examination, the Veteran's psychiatric symptoms and functional impairment included depressed mood, chronic difficulty sleeping, increased irritability with frequent anger outbursts, blunted affect, decreased motivation for every day activity, and difficulty establishing and maintaining effective work and social relationships.  He reported frequently feeling stressed and irritable, and had difficulty letting things go that bothered him.

He was working as a certified nursing aide and reported that his mind constantly was running, which promoted distraction at work.  He also experienced moments of irritability, which led to negative feedback on his job.  Specifically, he had one angry outburst last year that negatively affected his employment because he became irritated and said inappropriate things to a resident.  

In terms of social impairment, he reported getting along fine with his mother and other family members for the most part, although he endorsed some periods of instability in family relationships in the past.  He lived with his mother, sister, and niece, primarily in order to support his mother who was suffering from health problems.  He reported having a girlfriend, but stated that his relationship with her had been negatively influenced by his lack of interest and desire in many activities.  He also reported having a few good friends, but had difficulty interacting with them due to his depressed mood and lack of interest in activities.  He reported that he was sleeping most of the day when not at work, which caused negative consequences with various relationships including his girlfriend.  He reported overall having less interest and finding less pleasure in daily activities and no interest in doing things that he used to do with his friends, such as bowling.  

He also reported having traumatic nightmares of events in Iraq approximately one time per week, which was worse over the holidays, and flashbacks once or twice per month of events in Iraq.  He reported that he avoids talking about his experiences in Iraq, watching the news, and situations where there will be crowds.  He had increased arousal and used trazodone to fall asleep, which he felt had become less helpful over time.  He was also taking Celexa at the time of the examination.  

Nevertheless, he was able to care for all of his basic activities of daily living, manage his own money, drive, and do chores around the house.  

The examiner noted that the Veteran exhibited no significant impairment in thought process or communication.  Concentration, focus, and memory were adequate for the purposes of the examination and he was oriented to time, place, and person.  His judgment appeared intact, insight was fair, and his speech was normal.  He was cooperative with examiner, showed no overt behavioral abnormalities, and although his mood appeared somewhat anxious at the beginning of the examination, it was calmer as the exam progressed.  His affect was somewhat blunted, and he denied suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 55.

In VA treatment records from December 2008 through September 2010 the Veteran reported anxiety, depression, sleeplessness.  He attended group therapy and continued taking celexa, tramadol, and ambien for his symptoms.  His speech was coherent, his thought process was logical, and he denied suicidal or homicidal ideation or plan.  In August 2010, he reported no difficulty sleeping, no irritable feelings or angry outbursts, no difficulty concentrating, not feeling down, but slightly jumpy or easily startled.

While the record may show some difficulty establishing and maintaining effective work and social relationships; the Veteran did not have suicidal ideation, obsessional rituals, abnormal speech, near continuous panic or depression affecting his ability to function independently, spatial disorientation, or neglect of personal appearance or hygiene.  The Veteran continued to work as a certified nursing aide, despite reported stress at work due to his PTSD, and he was able to maintain relationships with his mother, girlfriend, and other family members.  The GAF score of 55 is not consistent with deficiencies in most areas required for a 70 percent evaluation.  Therefore, the Board concludes the Veteran did not meet the criteria for a 70 percent evaluation prior to September 9, 2010.  


(ii) September 9, 2010 to February 12, 2013

In regards to the period from September 9, 2010 to February 12, 2013, apart from when hospitalized, the record does not show that the Veteran has total occupational and social impairment, as is required for a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted that the disability significantly interfered with the Veteran's normal daily activities.  The Veteran reported that in the last several years he had significantly decreased interest in enjoyment in things that he once found pleasurable and secluded himself.  Nevertheless, the Veteran continued to work full time as a certified nursing aide, although he reported five or six angry outbursts while at work, significant difficulty concentrating, and frequent stress at work.  Due to angry outbursts in December 2009, he had to engage in trainings at the request of his employer and take one to two weeks off.  

The Veteran also reported the presence of recurrent and distressing thoughts on a daily basis, recurrent and distressing dreams approximately two times per week and dissociative flashbacks approximately once per month.  

Hypervigilance and exaggerated startle response also were endorsed.  He described an incident in which a neighbor knocked on his door and walked into his home, which triggered him and "before he knew it, he had his hand around her neck."  

Nevertheless, the Veteran maintained relationships with his family members, as well as with his girlfriend, despite his constant irritability.  He also maintained relationships with some neighborhood friends, but no longer spent time with them as he had difficulty trusting people and getting close to others.  He indicated that he felt extremely detached and estranged from others, and had outbursts every week at home, although he considered himself fully capable and able to maintain all activities of daily living.  

The examiner noted there was no impairment of thought processes or communication, and the Veteran was described as alert and oriented to person, time and place and very engaged at the interview.  His thought content was devoid of any psychotic material and he denied experiencing hallucinations or delusions, as well as suicidal or homicidal ideation.  His affect appeared somewhat blunted, but the examiner assigned a GAF of 51.    

VA treatment records from September 2010 to January 2012 show the Veteran continued to experience angry outbursts and his anxiety increased.  His speech remained clear and coherent and he reported no suicidal or homicidal ideation.  He also remained employed as a certified nursing aide; although he had an additional suspension from work due to anger in 2011.

From January 26, 2012 to March 31, 2012, the Veteran was admitted to a VA residential PTSD program.  

VA treatment records in April and May 2012 noted that the Veteran made reasonable decisions without difficulty.  While the Veteran continued to report stress at work and felt he was unable to go back to work, his treating physician opined that he could return to work without restrictions.  

At his January 2013 VA examination, the examiner opined that the Veteran had moderate to severe level of impairment in occupational functioning and moderate impairment in social functioning.  The Veteran continued to work; however, he was again suspended due to verbal aggression towards his supervisor, behaving in a physically threatening manner towards his supervisor, and engaging in verbal aggression towards security personnel.  The Veteran maintained a good relationship with his son. 

The Veteran's reported symptoms included unwanted and intrusive thoughts, dreams and nightmares approximately four nights per week, and regular episodes of sweats, random limb movements, loud verbalizations, and awakening feeling physically fatigued as if having experienced physical exertion.  He also reported that dissociative flashback episodes and certain external stimuli resembling aspects of his military trauma trigger more frequent and intrusive ideations and distressing nightmares.  He reported insomnia, increased irritability associated with occasional outbursts of anger and low frustration threshold in his personal life and at his occupation.  He reported chronic symptoms of exaggerated startle response, and hypervigilance, mild depression, anhedonia, limited energy, and episodic self-deprecating ideation.  He reported that he experienced passive suicidal ideation two to three times in the past, the last episode being approximately 8 months prior, but he denied any current or recent suicidal or homicidal ideations.

The Veteran's mental status examination showed he was oriented to time, place, and person.  He was well attired and well groomed, and his thought content was linear, logical, and goal directed in nature.  The content of his verbalizations were reality based, concise, and forward focused, with no frank psychotic material.  He maintained adequate interest and motivation to complete activities of daily living and was able to competently manage his financial affairs, although experiencing a moderate level of impairment in concentration and mild memory loss, such as forgetting names, directions or recent events.  

Since the Veteran did not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, and as he continued to work as a certified nursing aide, despite reported stress at work and temporary suspensions, the criteria for a 100 percent schedular disability rating are not met.  This is consistent with the GAF scores of 50 and 51, assigned during this period.  

Thus, the results of the Veteran's VA examinations and VA treatment records do not show the types and degree of symptoms contemplated for a 100 percent scheduler evaluation prior to February 12, 2013, and this aspect of the appeal is denied.  As indicated above, a decision with respect to the appropriate schedular rating for PTSD for the period after April 2013, is the subject of the Remand below.  

C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's cervical spine disability, including pain and functional impairment, manifestations that are contemplated in the rating criteria.  

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115,  

The Board finds that the rating criteria contemplate the severity of the Veteran's PTSD, since the symptoms they set forth are not all inclusive, and no exceptional or unusual disability picture is otherwise demonstrated, and not already compensated.  

The Board also has considered whether the Veteran is entitled to additional "staged" ratings.  Based upon the record, the Board finds that at no time during the claim period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

Prior to August 24, 2010, an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.  

Since August 24, 2010, a 20 percent rating for degenerative disc disease of the cervical spine is granted.  

Increased initial schedular ratings for PTSD for the period prior to April 1, 2013, is denied.  


REMAND

The last VA examination for PTSD was conducted in January 2013, after which the  Veteran was admitted to a VA residential PTSD program for treatment from February 12, 2013 to March 29, 2013.  The record also shows the Veteran has ceased working, and has continued to receive VA treatment for PTSD throughout 2013.  Under these circumstances, the most current treatment records should be obtained and the Veteran provided a current examination to ascertain the severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA treatment records pertaining to his PTSD.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his PTSD, the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his PTSD on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file should be made available and reviewed by the examiner.  

All opinions should be supported by a clear rationale, with citation to relevant medical findings. 

4.  Then readjudicate the claim of entitlement to a schedular rating in excess of 70 percent for PTSD, for the period after April 1, 2013.  If the claim is not granted in full, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



 
______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


